{¶ 17} I respectfully dissent. The whole purpose of requiring a trial court to provide its reasons for granting a new trial is to enable an appellate court to be able to review the decision to determine if the trial court abused its discretion, in *Page 8 
other words, to provide a basis for meaningful appellate review.Antal v. Olde Worlde Products, Inc. (1984) 9 Ohio St. 3d 144. The trial court's entry clearly does that. In its entry, the trial court articulated that it was granting a new trial because negligence was stipulated to and plaintiff proved damages far exceeding what the jury awarded. The trial court restated what evidence was presented by both sides. Then it explained it was granting a new trial "due to the jury returning a verdict in the amount of $500.00 when through the testimony of her treating physician and the testimony of her neurosurgeon she established that her out of pocket medical expenses were $66,000 plus, including emergency room visit, Lorain Therapy Center and bills from the physicians who saw and treated her." A reviewing court may or may not agree that the trial court abused its discretion in granting a new trial on these grounds. However, the reasons are there, in my opinion, to review. I would affirm. *Page 1